Bunn, C. J. (after stating the'facts). It is a duty which railroad companies owe to their passengers, and others having business, to keep the way of ingress and egress to and from their stations, to points of embarkation and debarkation in and from their trains, open and free from obstructions. This, of course, means that the way shall not be unnecessarily obstructed, nor obstructed for an unreasonable time, even when necessarily obstructed. While such is the obligation of a railroad company in any case, there is also a reciprocal duty devolving upon its passengers, and that reciprocal duty of the passenger is to use ordinary care in protecting himself from danger and avoiding dangerous localities, and that he should act in all things as a reasonable man might be expected to do under similar circumstances. Little Rock, etc. R. Co. v. Cavenesse, 48 Ark. 106. The plaintiff was placed in no position of peril whatever by the obstructing train. That train was stationary on the siding track, as it perhaps should have been if, under the circumstances, it was properly on that track at all. The complaint that it was not ‘ ‘cut in two, ’ ’ so as to leave a passageway between the parts, as was said by witnesses to have been usually the case in like situations and circumstances, is merely a reiteration of the charge of negligence in obstructing the passage which it was the duty of the appellant to have kept open ; and, besides, that circumstance, of itself, might have gone to show merely the extreme shortness of the time it was expected to remain. We cannot say as to this, however. The plaintiff was present, and is shown to have been a person of fair intelligence, and the law imposes upon him the duty of being reasonable. The negligence charged was in obstructing the way between the point where plaintiff got off the train and the depot house. The result of that obstruction was the temporary detention and doubtless annoyance to plaintiff, and the subsequent injury, as he alleges. In response to this, the defendant charges contributory negligence on the part of the plaintiff, and that the same was the proximate cause of his injury. We think the defendant’s charge is sustained by plaintiff’s own testimony, and that he makes out a clear case of contributory negligence against himself, there being no apparent necessity for him to go by the route he did, and there being nothing to show that defendant had acted in any way or done anything to invite or induce persons to go that way.' In other words, we do not see, as plaintiffs counsel see, the application of the principle announced in the case of Texas etc. R. Co. v. Orr, 46 Ark. 182, to the facts in this case. The charges that defendant stopped its passenger train so that the plaintiff was compelled to step two or three feet from the steps of the coach to the ground, and that the locality was not sufficiently lighted, seem to have been abandoned in argument, probably because neither seems to have had anything to do with the injury complained of. If the night was dark, or there was no light to aid him, as testified by the plaintiff, with the knowledge he had of the location of the cattle gap, he was negligent in attempting to pass over it. If, on the other hand, it was a moonlight night, as testified by defendant’s witnesses, there does not appear any good reason why he should have received the hurt if in the exercise.of ordinary care. Reversed and remanded.